Case: 21-40266     Document: 00516109159         Page: 1     Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-40266                         November 29, 2021
                                                                          Lyle W. Cayce
                                                                               Clerk
   Giai Thi Nguyen,

                                                           Plaintiff—Appellant,

                                       versus

   Texas Farmers Insurance Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CV-53


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          This appeal arises from Plaintiff Giai Thi Nguyen’s insurance claim
   seeking additional reimbursements for flood damage sustained to her home
   following Hurricane Harvey in August 2017. On March 10, 2021, the district
   court adopted the report and recommendation of the magistrate judge to
   grant summary judgment dismissing the breach of contract claim against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40266        Document: 00516109159             Page: 2      Date Filed: 11/29/2021




                                        No. 21-40266


   Defendant Texas Farmers Insurance Company (“Texas Farmers”) with
   prejudice because Nguyen failed to timely file proof of loss as required by her
   policy. Nguyen claims that the district court erred in dismissing her claim
   because she was not required to submit proof of loss. We disagree.
           We review a district court’s grant of summary judgment de novo,
   viewing “all facts and evidence in the light most favorable to the non-moving
   party.” Amerisure Mut. Ins. Co. v. Arch Specialty Ins. Co., 784 F.3d 270, 273
   (5th Cir. 2015). Summary judgment is appropriate only “if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine
   dispute of material fact exists when “the evidence is such that a reasonable
   jury could return a verdict for the nonmoving party.” Savant v. APM
   Terminals, 776 F.3d 285, 288 (5th Cir. 2014) (quoting Anderson v. Liberty
   Lobby, Inc., 477 U.S. 242, 248 (1986)).
           In August 2017, Plaintiff filed an insurance claim for flood damage to
   her home in Port Arthur, Texas.1 Nguyen has coverage under a Standard
   Flood Insurance Policy (“SFIP”) issued by Texas Farmers. Texas Farmers
   is a Write-Your-Own (“WYO”) carrier participating in the National Flood
   Insurance Program (“NFIP”). In 1968, the NFIP was established to provide
   fair and affordable flood insurance. See Constr. Funding, L.L.C. v. Fid. Nat’l
   Indem. Ins. Co., 636 F. App’x 207, 208 (5th Cir. 2016) (per curiam). The
   NFIP is administered and regulated by the Federal Emergency Management
   Agency (“FEMA”). Id. Homeowners can purchase an SFIP policy directly
   from the FEMA or, as relevant here, through a private insurer, which issues



           1
             The Plaintiff’s husband, Tu Van Nguyen, filed the original complaint underlying
   this case. Mr. Nguyen passed away in August 2019, and Nguyen substituted in for her
   husband pursuant to Federal Rule of Civil Procedure 25(a)(1).




                                              2
Case: 21-40266      Document: 00516109159           Page: 3     Date Filed: 11/29/2021




                                     No. 21-40266


   SFIPs as a fiscal agent of the United States. See Ferraro v. Liberty Mut. Fire
   Ins. Co., 796 F.3d 529, 531 (5th Cir. 2015); see 42 U.S.C. § 4071(a)(1).
          NFIP claims are paid through treasury funds. See Ferraro, 796 F.3d at
   531.   “Because the NFIP puts at stake the government’s liability, its
   regulations implicate sovereign immunity.”         Id.     Thus, the terms and
   conditions of SFIPs must be “strictly construed and enforced.” Id. at 532
   (quoting Gowland v. Aetna, 143 F.3d 951, 954 (5th Cir. 1998)). The FEMA
   sets the terms of the SFIP. See Campo v. Allstate Ins. Co., 562 F.3d 751, 754
   (5th Cir. 2009); see 44 C.F.R. pt. 61, app. (A)(1).
          Under the SFIP, participants are ordinarily required to file a timely
   “proof of loss” within 60 days after the loss as a condition precedent to suit.
   See 44 C.F.R. pt. 61, app. A(1), art. VII(G); id. art. VII(O). A proof of loss is
   “the [insured’s] statement of the amount [she is] claiming under the policy
   signed and sworn to by [the insured.]” Id. art. VII(G). On September 3,
   2017, the FEMA exercised its authority to modify the terms of the SFIP and
   issued Bulletin W-17030 in response to the widespread and catastrophic
   flooding in Texas and Louisiana following Hurricane Harvey. See 42 U.S.C.
   § 4019(a); 44 C.F.R. §§ 61.13(d), 61.23(k); FEMA Bulletin W-17030:
   Activation of NFIP Catastrophic Event Enhanced Claim Payment Process
   for Hurricane Harvey (Sept. 3, 2017).
          As relevant here, the Bulletin modified the proof-of-loss requirement
   in two ways. First, the Bulletin “conditionally waiv[ed] the proof of loss
   requirement in the case of a [Hurricane] Harvey loss and direct[ed] [WYO
   vendors] to exercise [their] option to accept an adjuster’s report to pay a
   claim.” FEMA Bulletin W-17030 at 1. Second, under a separate heading
   titled, “Proof of Loss Deadline Extension,” the Bulletin “waiv[ed] the sixty
   (60)-day proof of loss deadline requirement” and extended the deadline to
   “365 days (one year) from the date of loss.” Id. at 2.




                                           3
Case: 21-40266      Document: 00516109159           Page: 4    Date Filed: 11/29/2021




                                     No. 21-40266


          Under the extended deadline in Bulletin W-17030, Nguyen was
   required to submit proof of loss by August 2018. Nguyen does not dispute
   that she failed to file a proof of loss. She contends that Bulletin W-17030
   waived the requirement to file a proof of loss when seeking additional
   reimbursements. The clear language of the Bulletin does not support this
   reading.
          As the Bulletin explained: the conditional waiver of the proof of loss
   requirement responds to the terms of the SFIP that require, as a condition to
   receiving a claim payment, “a policyholder to first submit either (1) a signed
   proof of loss or (2) a signed adjuster’s report.” FEMA Bulletin W-17030 at
   1 n.1 (citing 44 C.F.R. pt. 61, app. A(1)–(3)). By relieving policyholders of
   their obligation to file a proof of loss with their insurance claim, the
   conditional waiver ensured that policyholders could “recover as quickly as
   possible.”    Id. at 3.   But “[t]his conditional waiver d[id] not alter a
   policyholder’s ability to submit a proof of loss seeking supplemental payment.”
   Id. at 1 (emphasis added). Thus, the sample payment letter attached to the
   Bulletin instructed policyholders to “request additional payments by
   submitting a Proof of Loss within one year following the date of loss.” Id. at 3.
          Because Nguyen failed to timely file a proof of loss, summary
   judgment was properly granted in favor of Texas Farmers. The order of the
   district court is AFFIRMED.




                                          4